Opinion by
Orlady, J.,
By the case stated on which this appeal is founded it appears that a nonresident of Armstrong county, while in the plaintiff township, became injured and sick, and being in indigent circumstances, an order of relief was legally taken out before two justices of the peace of the township in which he then was. This order was duly served upon the overseers of the poor of that township, who thereupon supplied the pauper with and paid for the necessary support, shelter, medicine, medical attendance and nursing while he lived, and the proper expenses incident to his burial; that the place of settlement of the pauper was unknown. In the county of Armstrong there is no poor or almshouse maintained at the public expense for the support, care and shelter of the needy and indigent.
This action was brought to recover, under the Act of June 6, 1893, P. L. 328, from the county of Armstrong the expenses incurred in the above manner. The county defended on the ground that the act was unconstitutional in that it violated section 3 of article 3 of the constitution, which provides that, “no bill, except general appropriation bills, shall be passed containing more than one subject, which shall be clearly expressed in its title.” The act in question is entitled, “ An act providing for the relief of needy, sick, injured, and in case of death, burial of indigent persons whose legal place of settlement is unknown.”
*178It was said in Phœnixville Road, 109 Pa. 44, that “ while it may be difficult to formulate a rule by which to determine the extent to which the title of a bill must specialize its objects, it may be safely assumed that the title must not only embrace the subject of proposed legislation, but also express the same so clearly and fully as to give notice of the legislative purpose to those who may be specially interested therein. Unless it does this it is useless.” In Quinn v. Cumberland County, 162 Pa. 55, it was held that, “ While it is competent for the legislature to enact such a law, it is their duty, and their constitutional obligation, to give notice in the title of such enactments, of their intention to. impose a liability upon a municipal organization which is to be affected, and if this duty is neglected, such legislation is contrary to the requirements of the constitution and therefore void.” These authorities have never been questioned, and to them many others of like import might be added.
The constitution of our commonwealth gives significance and assigns particular importance to the title of an act, and requires that it shall contain but one subject, and that the said subject shall be clearly expressed in the title. The title is intended to give notice of the legislative intention to affect a right, a power, a remedy, a duty or a liability, and in a manner that those who may be specially interested therein will be clearly invited to examine into the body of the statute.
If it gives notice fairly of the subject of the act so as to lead to such an inquiry, nothing more is necessary. It need not be an index to the contents: Allegheny County Home’s Appeal, 77 Pa. 77; Com. v. Moore, 2 Pa. Superior Ct. 162; The City of Chester v. Bullock, 187 Pa. 544.
The subject-matter of the act in question, as expressed in the title, is the relief of helpless and burial of indigent persons whose legal place of settlement is unknown. By whom they are to be cared for, or by whom the expenses necessarily incident to such relief and burial are to be paid, is not specified in the title. It relates to a class of persons, and provides for their relief. An examination of the act is invited by the very words used in the title: Com. v. Curry, 4 Pa. Superior Ct. 356. It must be admitted that the legislature' had the same power to impose liability for this class of persons on the county as it had to impose it on a poor district of the county. The county as a *179municipal organization could be specially affected and specially interested by sucli legislation, and having such interest and possible liability it was plainly and clearly invited by the title into a further examination of the statute. The subject is a single one, it is not misleading, and the provisions upon that subject are expressly connected with it: Com. v. Lloyd, 2 Pa. Superior Ct. 6, affirmed by the Supreme Court in 178 Pa. 308. The title implied necessarily that expenses' would be ‘incurred in providing for the relief and burial of the class of persons mentioned in the title, and all who could be made liable by a legislative enactment for such expenses were bound to examine the provisions of the statute. In re Sugar Notch Borough’ 192 Pa. 349, filed July 18, 1899.
In Quinn v. Cumberland County, supra, there was nothing in the title, “ Ah act authorizing the town council of the borough of Carlisle to establish a board of health,” to indicate that the county of Cumberland was to be the paymaster of bills incurred by the borough board of health without a hearing in court, or a power of objection to excessive or unreason-: able expenditures; and in Mt. Joy Borough v. Lancaster, etc., Turnpike, 182 Pa. 581, while the act itself provides for notice to the defendant corporation, the legislature undertook to pass a supplement to the act which seriously affected the defendant without notice or opportunity to be heard. It was held in the last two cases that the constitution did not permit this to be done. By the provisions off the act before us there is full opportunity given to examine and to defend in an action of assumpsit before any liability is determined.
“ Everything which the nature of the subject of a title reasonably suggests, as necessary or appropriate for the accomplishment of its expressed purpose, is sufficiently indicated by such title-: ” Com. v. Jones, 4 Pa. Superior Ct. 362.
Where the title indicates that a right or a power or a remedy is given, but does not indicate that it is exclusive of existing rights, powers or remedies with respect to the same subject, one would naturally infer that it is not so exclusive. Certainly no rational interpretation of the constitution Avould justify him in assuming that it is exclusive without looking into the body of the act: The City of Pittsburg v. Daly, 5 Pa. Superior Ct. 528. See also Baker v. Warren County, filed at the present sitting of the court.
*180The title to this act gives notice fairly of the provisions of the act, so as reasonably to lead to an inquiry into the bill.
The assignments of error are sustained, the judgment is reversed and judgment is entered in favor of the plaintiff for the sum of $62.15, with interest from February 14, 1899, and in addition the costs in the court below and in this appeal.
Bbeber, J., dissents.